DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/382478 filed 7/22/21.  
Claims 1-11 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 7/22/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 103(a) as being obvious over MOTA ET AL. (EP 2781497 A; 9/2014) in view of GUILLON ET AL. (US PG PUB 2011/0192765) in their entirety.  Hereby referred to as MOTA and GUILLON.  
Regarding claims 1-11:
MOTA teaches in claim 1 a process for converting a paraffinic feedstock consisting of hydrocarbons having a number of carbon atoms between 9 and 25, said paraffinic feedstock being produced from renewable resources, excluding paraffinic feedstocks obtained by a process involving game a recovery step by the Fischer-Tropsch route, said process using a catalyst comprising at least one hydrodehydrogenating metal chosen from the group formed by the metals of group VIB and group VIII of the periodic table, taken alone or as a mixture and a support comprising at least one Nu-10 zeolite and at least one ZSM-48 zeolite, said process operating at a temperature of between 150 and 500°C, at a pressure of between 0.1 MPa and 15 MPa, at an hourly space velocity of between 0.1 and 10 h-1 and in the presence of a total quantity of hydrogen mixed with the charge such that the hydrogen/charge ratio is between 70 and 2000 Nm3 /m3 of charge; in which the said paraffinic filler is produced from renewable resources chosen from vegetable oils, algae or algal oils, fish oils and fats of vegetable or animal origin, or mixtures of such fillers (see claim 3).  Claim 
MOTA further teaches in claim 5 wherein the elements of group VIII are chosen from cobalt, nickel, platinum and palladium, taken alone or as a mixture; and the noble metal content of the said catalyst is between 0.01 and 5% by weight relative to the total mass of the said catalyst. The elements of group VIB are chosen from tungsten and molybdenum, taken alone or as a mixture.  The catalyst contains a binder, the said binder being chosen from the group formed by alumina, silica, silica alumina, clays, titanium oxide, of boron and zirconia, taken alone or as a mixture (see claims 1, 3, 5, 6, 7 and 9 of MOTA).
MOTA teaches in para [0010] a continuous process for converting a paraffinic feedstock produced from renewable resources into middle distillate, gas oil and/or kerosene bases.
MOTA teaches in para [0026] that said paraffinic feedstock is produced by hydrotreating said renewable resources, in the presence of a fixed-bed catalyst, said catalyst comprising a hydro-dehydrogenating function and an amorphous support, at a temperature between 200 and 450° C., at a pressure of between 1 MPa and 10 MPa, at an hourly space velocity of between 0.1 h-1 and 10 h-1 and in the presence of a total quantity of hydrogen mixed with the charge such that the hydrogen/charge ratio is comprised between 150 and 750 Nm3 of hydrogen/m3 of charge.
MOTA teaches in para [0035] where the catalyst comprises at least one metal from group VIB in combination with at least one non-noble metal from group VIII, the content of metal from group VIB is advantageously between 5 and 40% by weight of oxide with respect to the total mass of said catalyst, preferably between 10 and 35% by weight of oxide and very preferably between 15 and 30% by weight of oxide and the non-noble metal content of group VIII is advantageously between 0, 5 and 10% by weight of oxide relative to the total mass of said catalyst, preferably between 1 and 8% by weight of oxide and very preferably between 1.5 and 6% by weight of oxide.
MOTA teaches in para [0037] Nu-10 zeolite is a one-dimensional 10 MR crystallized microporous solid of TON structural type. The X-ray diffraction table of Nu-10 zeolite as well as a synthesis protocol.  Said Nu-10 zeolite has a chemical composition, expressed in moles, defined by the following general formula: 0.5 to 1.5 R2O: Y2O3: at least 20 XO2: 0 to 4000 H2O, in which R represents a monovalent cation or (1/n) of a cation of valence n, Y represents at least one element chosen from aluminum, iron, chromium, vanadium, molybdenum, arsenic, antimony, manganese, gallium or boron, X is aluminum and/or germanium. [0038] teaches the Nu-10 zeolite is in the aluminosilicate form, that is to say that the element Y consists of aluminum, and the element X consists of silicon.  
MOTA does not explicitly disclose IZM-2 zeolite; however, GUILLON does.
GUILLON teaches in the abstract a catalyst comprising at least one IZM-2 zeolite, at least one amorphous matrix, at least one hydro-dehydrogenating element selected from the group formed by the elements from group VIB and from group VIII of the periodic table and excluding platinum and palladium. The catalyst also optionally contains a controlled quantity of at least one doping element selected from phosphorus, boron and silicon, optionally at least one element from group VB of the periodic table of the elements, and optionally a group VIIA element. The invention also relates to hydrocracking and hydrotreatment processes implementing this catalyst.
GUILLON teaches in para [0023] the catalyst can also advantageously contain from 0 to 20% by weight, preferably from 0.1 to 15% by weight and even more preferably from 0.1 to 10% by weight of at least one doping element selected from the group consisting of silicon, boron and phosphorus, not including silicon contained in the framework of the zeolite and optionally also from 0 to 60% by weight, preferably from 0.1 to 50% by weight, and even more preferably from 0.1 to 40% by weight, of at least one element selected from group VB and preferably niobium and optionally from 0 to 20% by weight, preferably from 0.1 to 15% by weight and even more preferably from 0.1 to 10% by weight of at least one element selected from group VIIA, preferably fluorine.  Para [0038] advantageously, use is made of combinations of the following metals: nickel-molybdenum, cobalt-molybdenum, iron-molybdenum, iron-tungsten, nickel-tungsten, cobalt-tungsten; the preferred combinations are nickel-molybdenum, cobalt-molybdenum, cobalt-tungsten, nickel-tungsten and even more advantageously nickel-molybdenum and nickel-tungsten. [0039] It is also possible to use combinations of three metals, for example nickel-cobalt-molybdenum, nickel-molybdenum-tungsten, nickel-cobalt-tungsten. [0040] Advantageously, use is made of combinations of the following metals: nickel-niobium-molybdenum, cobalt-niobium-molybdenum, iron-niobium-molybdenum, nickel-niobium-tungsten, cobalt-niobium-tungsten, iron-niobium-tungsten, the preferred combinations being: nickel-niobium-molybdenum, cobalt-niobium-molybdenum. It is also possible to use combinations of four metals, for example nickel-cobalt-niobium-molybdenum. [0069] teaches a hydrocracking process and to a process for the hydrotreatment of feedstocks hydrocarbonated with said catalyst.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771